Dear Ms. Herrington:
We are in receipt of your request for an Attorney General's opinion regarding recall petitions.  You have stated to us in your request letter that a recall petition, consisting of 75 pages, has been filed with the Registrar of Voters.  You state that the same form was used at the top of the sheet of each recall petition page, however, some of the pages were completely filled in with signatures while other pages may have only one or two signatures with different dates, indicating that more than one page of the petition was in circulation at the same time. You further note that the pages were numbered by the registrar after the petition was filed, but nowhere on the petition is it noted that each page is a part of a certain number of pages, such as "page 3 of 75 pages of recall petition", that would identify the pages as all being a part of the same petition.
Specifically, you have asked whether or not this would be considered a petition or 75 petitions, or alternatively, could it be a petition consisting of pages where all of the lines were completely filled?
The Louisiana Election Code, R.S. 18:1300.1 et seq., provides for the procedures of recall elections.  Specifically, R.S.18:1300.2 states, "Whenever the recall of any public officer is sought, a petition shall be directed to the governor."  A chairman is required to be designated to represent the petitioners and shall file a copy of the recall petition which will be used with the registrar of voters and the secretary of state.
The heading of the recall petition states:
     To the HONORABLE EDWIN W. EDWARDS, GOVERNOR OF THE STATE OF LOUISIANA:  In accordance with Louisiana Election Code, you are requested to call and hold an election restricted to voters in the appropriate voting area for the purpose of recalling MARGARET ANN HERRINGTON, Police Juror, District 5 of Morehouse Parish, State of Louisiana.
We designate John Allen McDaniel, . . ., as our Chairman . . .
We have reviewed all 75 pages of the recall petition, and each page includes the exact same heading as quoted above. Therefore, it is our opinion that although the petition pages were not numbered to reveal the exact number of pages contained in the recall petition, nor were there signatures on each line of every page, all 75 pages are considered to be the contents of a recall petition for Margaret Ann Herrington, Police Juror, District 5 of Morehouse Parish, State of Louisiana.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ANGIE ROGERS LaPLACE Assistant Attorney General RPI/ARL/pb/0257s cc:  Travis M. Holley, Esq.